Citation Nr: 9917125	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  97-20 107	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of nose 
surgery (septoplasty).

2.  Entitlement to service connection for ringing in the ears 
(tinnitus) and tenderness of the ears.

3.  Entitlement to service connection for bilateral 
patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from August 1995 to 
November 1996.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 1997 
rating decision by the RO which denied service connection for 
residuals of nose surgery, ringing in the ears (tinnitus) and 
tenderness of the ears, and bilateral patellofemoral 
syndrome.  In August 1997, the veteran failed to report to an 
RO hearing.  The present Board decision addresses the issue 
of service connection for tinnitus and tenderness of the 
ears, as well as the issue of service connection for 
bilateral patellofemoral syndrome.  The claim of service 
connection for residuals of nose surgery will be discussed in 
the remand section which follows the Board decision.  

The Board notes that the veteran's November 1996 compensation 
claim may include a claim for service connection for hearing 
loss.  Such a claim has not been  adjudicated by the RO, is 
not before the Board, and is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran has not submitted competent evidence to show 
a plausible claim for service connection for tinnitus and 
tenderness of the ears.

2.  The veteran's current bilateral patellofemoral syndrome 
began in service.


CONCLUSIONS OF LAW

1.  The claim for service connection for tinnitus and 
tenderness of the ears is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999).

2.  Bilateral patellofemoral syndrome was incurred in 
service. 38 U.S.C.A. § 1110 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active military service in the Marine Corps 
from August 1995 to November 1996.  His primary specialty was 
that of a rifleman.  He had no combat service.

His service medical records are negative for any complaints, 
findings, or diagnosis of tinnitus or other ear problems.  In 
November 1995, the veteran complained of bilateral knee pain 
for the past month.  It was reported that he was not 
responding to exercise and Motrin treatment.  He was referred 
to the sports medicine clinic.  The provisional diagnosis was 
bilateral patellofemoral syndrome.  In December 1995, the 
veteran was treated on two occasions for bilateral knee pain.  
X-rays of the knees were normal.  The diagnosis was bilateral 
mild to moderate patellofemoral syndrome.  In January 1996, 
he was seen in the sports medicine clinic.  At that time, he 
gave a history of bilateral knee pain which began during a 
hike.  The examiner diagnosed iliotibial band syndrome, 
patellofemoral syndrome, and patellar tendonitis.  The 
veteran was started on bilateral knee rehabilitation 
protocol, and he received periodic treatment in the months 
thereafter.  In July 1996, it was reported that the veteran's 
bilateral knee disorder was not improving and that his 
condition was actually worsening with rehabilitation.  The 
diagnoses were patellofemoral syndrome and patellar 
tendonitis not improved.  The veteran was referred to the 
medical board.  The medical board determined in July 1996 
that the veteran had patellofemoral syndrome and severe 
patellar tendonitis which did not exist prior to service.  
Following physical evaluation board proceedings in September 
and October 1996, the veteran was discharged from service 
with severance pay, in November 1996, because of the 
bilateral knee disability.

In his November 1996 VA compensation claim, the veteran 
claimed that, as a result of service, he had ringing and 
tenderness in the ears, as well as problems with his knees.

During a January 1997 VA general medical examination, the 
veteran related that while at school after basic training in 
1995 he woke with bilateral knee swelling, right more than 
the left after walking 18 miles the day before.  He said he 
was treated conservatively and he was diagnosed at the time 
with bilateral patellofemoral syndrome.  He stated that since 
that time he had recurrent swelling and soreness of the 
knees.  Objective findings included mild tenderness on 
palpation of the knees, full range of motion, and no 
swelling.  The examiner diagnosed bilateral patellofemoral 
syndrome with residual pain.

On VA audio-ear examination, the veteran stated that he spent 
one year in the military in the infantry.  He stated that he 
had no combat experience and was not in the Persian Gulf.  He 
complained of tinnitus.  Physical examination revealed no 
active ear disease or ear infections.  Tinnitus was 
diagnosed.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The preliminary requirement for a claim of service connection 
is that the applicant submit evidence which is sufficient to 
justify a belief by a fair and impartial individual that he 
has presented a well-grounded claim, meaning a claim which is 
plausible.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  If a claim is not well grounded, the VA 
has no duty to assist the veteran in developing pertinent 
facts, and the claim must be denied.  Id.

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet.App. 498 (1995).

A.  Service connection for tinnitus and tenderness of the 
ears

The Board finds that the claim of service connection for 
tinnitus is not well grounded.  In this regard, the Board 
notes that service medical records are completely negative 
for any complaints, findings, or a diagnosis of tinnitus or 
other ear problems.  Although post-service medical records 
currently show a diagnosis of tinnitus, the veteran has not 
submitted any competent evidence showing a nexus between that 
diagnosis and service.  His assertion that his tinnitus was 
incurred in service is insufficient for the purpose of 
establishing the nexus requirement of Caluza.  As a layman, 
he is not competent to offer opinions regarding medical 
causation or diagnosis.  Grottveit v. Brown, 5 Vet.App. 91 
(1993).  In the absence of competent medical evidence showing 
that his tinnitus is related to service, the claim of service 
connection must be denied as not well grounded.

It appears that the veteran also claims service connection 
for tenderness of the ears.  Service connection may be 
granted for disability resulting from diseases or injuries, 
not general symptoms.  Tenderness is considered a symptom or 
a complaint, not a disability.  In any event, service and 
post-service medical records show no disability manifested by 
ear tenderness.  In the absence of evidence of a current 
disability, the claim of service connection for tenderness of 
the ears must be denied as not well grounded.  Brammer v. 
Derwinski, 3 Vet.App. 223 (1992); Caluza, supra. 

B.  Service connection for bilateral patellofemoral syndrome

Service medical records show that the veteran was treated for 
bilateral patellofemoral syndrome in November 1995.  From 
November 1995 until the time of his service discharge in 
November 1996, he continued to complain of and be treated for 
such condition, and the bilateral knee disorder led to 
disability discharge from service.  On a January 1997 VA 
examination (about 2 months following service), the veteran 
stated that he continued to have recurrent swelling and 
soreness of his knees, the examiner noted some mild 
tenderness of the knees, and bilateral patellofemoral 
syndrome was diagnosed.

The Board finds that the claim of service connection for 
bilateral patellofemoral syndrome is well grounded.  
38 U.S.C.A. § 5107(a).  The veteran has given a credible 
account of continuity of symptoms of the bilateral knee 
disorder which was first noted in service and diagnosed as 
bilateral patellofemora syndrome.  38 C.F.R. § 3.303(b).  The 
Board finds that the veteran's current bilateral 
patellofemoral syndrome began during active duty, and service 
connection is warranted.  


ORDER

Service connection for tinnitus and tenderness of the ears is 
denied.

Service connection for bilateral patellofemoral syndrome is 
granted.


REMAND

The veteran also claims service connection for residuals of 
nose surgery (septoplasty), and the Board finds that further 
development of this claim is warranted.

An August 1995 service enlistment examination report reveals 
that the veteran related a history of blunt force trauma to 
the nose which occurred 2 years prior during a hockey injury.  
It was reported that the veteran made a full recovery and 
that he denied breathing problems, and the nose was normal on 
clinical evaluation.  In April 1996, the veteran reported for 
medical treatment with complaints of sinus problems.  He 
stated that he had a history of trauma to the nose in 1993 
and again in 1994.  He related that he saw a doctor and that 
he was told that he would have problems in the future and 
that his condition would have to be fixed.  He was diagnosed 
as having seasonal rhinitis.  In May 1996, the veteran 
returned for treatment due to sinus complaints.  It was noted 
he twice broke his nose before service, in 1993 and 1994, 
while playing sports, and he indicated that a doctor at home 
told him he might have nose problems in the future which 
would require surgery.  At the outpatient visit in May 1996, 
he was diagnosed as having a deviated septum to the left and 
was referred to the ear, nose and throat (ENT) clinic.  In 
June 1996, the veteran was evaluated by the ENT clinic.  It 
was reported that the veteran was status post nasal fracture 
two years ago.  He was diagnosed as having a nasal septum 
deviation.  The plan was to schedule the veteran for a 
septoplasty.  In July 1996, the veteran underwent 
septoplasty.  Follow-up treatment revealed that the veteran's 
breathing had improved and his headaches had resolved.  In 
August 1996, the veteran's sinuses were tender with 
palpation.  He was diagnosed as having an upper respiratory 
infection.  VA examination in January 1997 revealed that the 
septum was reasonably straight with only minimal residual 
septal deformity.  The diagnoses were status post septoplasty 
for deviated nasal septum, and chronic rhinitis by history.

The evidence in the instant case raises the question as to 
whether the veteran's deviated nasal septum existed prior to 
service and, if so, whether service aggravated the condition.  
The Board finds that all medical records pertaining to the 
veteran's nose trauma in 1993 and 1994 should be obtained and 
associated with the claims file.  Moreover, any post-service 
medical records should be obtained.  The Board also finds 
that a VA examination on the nature and etiology of the 
condition is warranted.

In view of the foregoing, the claim is REMANDED to the RO for 
the following action:

1.  The RO should ask the veteran to 
identify (names, addresses, dates) all 
medical providers who treated him before 
service for nose problems (including for 
reported broken noses in 1993 and 1994) 
and all medical providers who have 
treated him for nose problems since his 
service discharge in 1996.  The RO should 
obtain copies of the related treatment 
records, following the procedures of 
38 C.F.R. § 3.159.

2.  After the foregoing, the veteran 
should undergo a VA examination by an ENT 
specialist in order to ascertain the 
nature, severity, and etiology of any 
nose disability currently present.  All 
findings should be reported in detail.  
The claims file should be made available 
to and reviewed by the examiner.  
Following a review of the claims file and 
current examination findings, the doctor 
should give a medical opinion, with full 
rationale, as to whether the reported 
pre-service trauma to the nose resulted 
in a deviated septum and, if so, whether 
the condition increased in severity 
during service beyond the natural 
progress of the disorder, notwithstanding 
the in-service surgical treatment.  

3.  After the foregoing, the RO should 
review the veteran's claim for service 
connection for residuals of nose surgery.  
If the claim is denied, the veteran and 
his representative should be provided an 
appropriate supplemental statement of the 
case and given an opportunity to respond, 
before the case is returned to the Board.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals


 

